DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-9, and 12-15 are allowed and are re-numbered as claims 1, 2, 4, 3, and 5-12, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record previously cited fail to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claim 14, b) upon reception of a packet of said data traffic, distributing said packet over said first radio link or said second radio link on the basis of the priority parameter value carried within said packet and said associations,
wherein each set of distribution rules is associated with a corresponding operation status of said aggregated radio links, and
step (b) comprises distributing said packets on the basis of a number of different sets of distribution rules, wherein the method further comprises, before said distributing, selecting one of said different sets of distribution rules on the basis of said operating status of said aggregated radio links.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        03/07/2022